Exhibit 10.22

 

ALTA MESA RESOURCES, INC.

2018 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK GRANT NOTICE

Capitalized terms not specifically defined in this Restricted Stock Grant Notice
(the “Grant Notice”) have the meanings given to them in the 2018 Long Term
Incentive Plan (as amended from time to time, the “Plan”) of Alta Mesa
Resources, Inc. (the “Company”).

The Company has granted to the participant listed below (“Participant”) the
shares of Restricted Stock described in this Grant Notice (the “Restricted
Shares”), subject to the terms and conditions of the Plan and the Restricted
Stock Agreement attached as Exhibit A (the “Agreement”), both of which are
incorporated into this Grant Notice by reference.

 

Participant: Grant Date: Number of Restricted Shares: Vesting Commencement Date:
Vesting Schedule:

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

ALTA MESA RESOURCES, INC.                         PARTICIPANT  

By:  

 

   

 

Name:  

 

      Title:  

 

     



--------------------------------------------------------------------------------

Exhibit A

RESTRICTED STOCK AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

ARTICLE I.

GENERAL

1.1 Issuance of Restricted Shares. The Company will issue the Restricted Shares
to the Participant effective as of the grant date set forth in the Grant Notice
and will cause (a) a stock certificate or certificates representing the
Restricted Shares to be registered in Participant’s name or (b) the Restricted
Shares to be held in book-entry form. If a stock certificate is issued, the
certificate will be delivered to, and held in accordance with this Agreement by,
the Company or its authorized representatives and will bear the restrictive
legends required by this Agreement. If the Restricted Shares are held in
book-entry form, then the book-entry will indicate that the Restricted Shares
are subject to the restrictions of this Agreement.

1.2 Incorporation of Terms of Plan. The Restricted Shares are subject to the
terms and conditions set forth in this Agreement and the Plan, which is
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan will control.

ARTICLE II.

VESTING, FORFEITURE AND ESCROW

2.1 Vesting. The Restricted Shares will become vested Shares (the “Vested
Shares”) according to the vesting schedule in the Grant Notice except that any
fraction of a Share that would otherwise become a Vested Share will be
accumulated and will become a Vested Share only when a whole Vested Share has
accumulated.

2.2 Forfeiture. In the event of Participant’s Termination of Service for any
reason, Participant will immediately and automatically forfeit to the Company
any Shares that are not Vested Shares (the “Unvested Shares”) at the time of
Participant’s Termination of Service, except as otherwise determined by the
Administrator or provided in a binding written agreement between Participant and
the Company. Upon forfeiture of Unvested Shares, the Company will become the
legal and beneficial owner of the Unvested Shares and all related interests and
Participant will have no further rights with respect to the Unvested Shares.

2.3 Escrow.

(a) Unvested Shares will be held by the Company or its authorized
representatives until (i) they are forfeited, (ii) they become Vested Shares or
(iii) this Agreement is no longer in effect. By accepting this Award,
Participant appoints the Company and its authorized representatives as
Participant’s attorney(s)-in-fact to take all actions necessary to effect any
transfer of forfeited Unvested Shares (and Retained Distributions (as defined
below), if any, paid on such forfeited Unvested Shares) to the Company as may be
required pursuant to the Plan or this Agreement and to execute such
representations or other documents or assurances as the Company or such
representatives deem necessary or advisable in connection with any such
transfer. The Company, or its authorized representative, will not be liable for
any good faith act or omission with respect to the holding in escrow or transfer
of the Restricted Shares.



--------------------------------------------------------------------------------

(b) All cash dividends and other distributions made or declared with respect to
Unvested Shares (“Retained Distributions”) will be held by the Company until the
time (if ever) when the Unvested Shares to which such Retained Distributions
relate become Vested Shares. The Company will establish a separate Retained
Distribution bookkeeping account (“Retained Distribution Account”) for each
Unvested Share with respect to which Retained Distributions have been made or
declared in cash and credit the Retained Distribution Account (without interest)
on the date of payment with the amount of such cash made or declared with
respect to the Unvested Share. Retained Distributions (including any Retained
Distribution Account balance) will immediately and automatically be forfeited
upon forfeiture of the Unvested Share with respect to which the Retained
Distributions were paid or declared.

(c) As soon as reasonably practicable following the date on which an Unvested
Share becomes a Vested Share, the Company will (i) cause the certificate (or a
new certificate without the legend required by this Agreement, if Participant so
requests) representing the Share to be delivered to Participant or, if the Share
is held in book-entry form, cause the notations indicating the Share is subject
to the restrictions of this Agreement to be removed and (ii) pay to Participant
the Retained Distributions relating to the Share.

2.4 Rights as Stockholder. Except as otherwise provided in this Agreement or the
Plan, upon issuance of the Restricted Shares by the Company, Participant will
have all the rights of a stockholder with respect to the Restricted Shares,
including the right to vote the Restricted Shares and to receive dividends or
other distributions paid or made with respect to the Restricted Shares.

ARTICLE III.

TAXATION AND TAX WITHHOLDING

3.1 Representation. Participant represents to the Company that Participant has
reviewed with Participant’s own tax advisors the tax consequences of the
Restricted Shares and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.

3.2 Section 83(b) Election Prohibited. Participant shall not make an election
under Section 83(b) of the Code, or any successor section thereto, with respect
to the Restricted Shares without the Administrator’s consent, which the
Administrator may grant or withhold in its discretion. If Participant makes such
election without the Administrator’s consent, this Award will immediately and
automatically be canceled without consideration as of the date of such election,
and any proceeds, gains or other economic benefit actually or constructively
received by Participant in connection with this Award must be promptly repaid by
Participant to the Company upon request.

3.3 Tax Withholding.

(a) The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the Restricted Shares as
Participant’s election to satisfy all or any portion of the withholding tax by
requesting the Company retain Shares otherwise deliverable under the Award.

(b) Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Restricted Shares,
regardless of any action the Company or any Subsidiary takes with respect to any
tax withholding obligations that arise in connection with the Restricted Shares.
Neither the Company nor any Subsidiary makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the awarding,
vesting or payment of the Restricted Shares or the subsequent sale of the
Restricted Shares. The Company and the Subsidiaries do not commit and are under
no obligation to structure this Award to reduce or eliminate Participant’s tax
liability.

 

A-2



--------------------------------------------------------------------------------

ARTICLE IV.

RESTRICTIVE LEGENDS AND TRANSFERABILITY

4.1 Legends. Any certificate representing a Restricted Share will bear the
following legend until the Restricted Share becomes a Vested Share:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

4.2 Transferability. The Restricted Shares and any Retained Distributions are
subject to the restrictions on transfer in the Plan and may not be sold,
assigned or transferred in any manner unless and until they become Vested
Shares. Any attempted transfer or disposition of Unvested Shares or related
Retained Distributions prior to the time the Unvested Shares become Vested
Shares will be null and void. The Company will not be required to (a) transfer
on its books any Restricted Share that has been sold or otherwise transferred in
violation of this Agreement or (b) treat as owner of such Restricted Share or
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Restricted Share has been so transferred. The Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, or make
appropriate notations to the same effect in its records.

ARTICLE V.

OTHER PROVISIONS

5.1 Adjustments. Participant acknowledges that the Restricted Shares are subject
to adjustment, modification and termination in certain events as provided in
this Agreement and the Plan.

5.2 Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.

5.3 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.4 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws and, to the extent Applicable Laws permit, will be
deemed amended as necessary to conform to Applicable Laws.

 

A-3



--------------------------------------------------------------------------------

5.5 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in this Agreement or the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

5.6 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement and the
Restricted Shares will be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule. To the extent Applicable Laws permit, this Agreement will be
deemed amended as necessary to conform to such applicable exemptive rule.

5.7 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

5.8 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of the Grant Notice or this Agreement.

5.9 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the Award.

5.10 Not a Contract of Employment. Nothing in the Plan, the Grant Notice or this
Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

5.11 Counterparts . The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

* * * * *

 

A-4